

	

		III

		109th CONGRESS

		1st Session

		S. RES. 256

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Schumer (for

			 himself, Mrs. Clinton,

			 Mrs. Murray, Mr. Bingaman, and Mr.

			 Kennedy) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Honoring the life of Sandra

		  Feldman.

	

	

		Whereas Sandra Feldman was born Sandra Abramowitz in

			 October, 1939, to blue-collar parents living in a tenement in Coney Island, New

			 York;

		Whereas Sandra Feldman, while at James Madison High

			 School, Brooklyn College, and New York University, began a life-long dedication

			 to education both in the United States and abroad;

		Whereas Sandra Feldman began her career by teaching fourth

			 grade at Public School 34 on the Lower East Side of New York City;

		Whereas during her service as union leader at Public

			 School 34, Sandra Feldman became employed by the United Federation of Teachers

			 in New York City, and was elected president in 1986, after 20 years of

			 service;

		Whereas Sandra Feldman’s tenure as president of the United

			 Federation of Teachers was distinguished by her devotion to better working

			 conditions for the teachers she represented;

		Whereas in 1997, the American Federation of Teachers

			 elected Sandra Feldman to serve as their president, until she retired 7 years

			 later;

		Whereas Sandra Feldman effectively represented the

			 educators, healthcare professionals, public employees, and retirees who made up

			 the membership of the American Federation of Teachers;

		Whereas Sandra Feldman was a tireless advocate for public

			 education, working with President George W. Bush on the No Child Left Behind

			 Act of 2001 to improve accountability standards and provide increased resources

			 to schools to help, increasing professional development to better equip

			 teachers to instruct students, and using research-driven methods to redesign

			 school programs;

		Whereas Sandra Feldman was equally devoted to fighting

			 against discrimination, raising the nursing shortage into national public

			 awareness, advocating for smaller class sizes and patient-to-nurse ratios,

			 promoting increased benefits and compensation for workers, and spreading her

			 message beyond her own membership by advocating for workers overseas as

			 well;

		Whereas Sandra Feldman lent her expertise to both the

			 national and international labor movements in her capacities as a member of the

			 AFL-CIO executive council and a vice president of Education International;

			 and

		Whereas Sandra Feldman succumbed on September 18, 2005, to

			 a difficult struggle against breast cancer at the age of 65: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)mourns the loss

			 of Sandra Feldman, a vibrant and dedicated public servant;

			(2)recognizes the

			 contributions of Sandra Feldman to public education;

			(3)expresses its

			 deepest condolences to those who knew and loved Sandra Feldman; and

			(4)directs the

			 Secretary of the Senate to transmit an enrolled copy of this resolution to the

			 family of Sandra Feldman.

			

